DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 06/21/2022 does not place the Application in condition for allowance.
Claims 1-11 are currently pending.  In response to Office Action mailed on 03/25/2022, Applicant has amended claims 1 and 7.

Status of the Rejections
Due to Applicant’s amendment of claims 1 and 7, all rejections from the Office Action mailed on 03/25/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 or 7 as amended recites that “wherein the contact surface S of the metal reconnection layer is less than 6,400 µm2”, which is not supported by the original disclosure as filed.  Although Applicant contends that paragraphs [0060-0062] and Fig. 2B of instant application provides support for the claimed limitation, instant application only discloses the contact surface S of the metal reconnection layer being 6,400 µm2 ([0061]).   However, instant claim does not provide support for the entire claimed range of less than 6,400 µm2. The limitation "less than 6,400 µm2" does not meet the description requirement because the phrase "less than 6,400 µm2" has no lower  limit and caused the claim to read literally on embodiments outside the disclosed range (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1).
Regarding claim 1, Tachibana discloses a semi-transparent thin-film photovoltaic device (thin film solar cell 12) (figures 1 and 2, and [0021-0049]) comprising: 
a plurality of active photovoltaic zones (shown in figure 1), having a surface S5 (see figure 1 or 2) (see also annotated figure below), formed of: 
a transparent substrate (light-transmitting insulating substrate 1) (fig. 1 and [0023]); 
a front electrode (transparent conductive film 3) (fig. 1 and [0023]) formed of a transparent electroconductive material (such as SnO2, [0044]) arranged on the transparent substrate (1); 
an absorber (photoelectric conversion layer 3) (fig. 1 and [0023]) made up of one or more photoactive thin layers ([0044]); and 
a rear electrode (back-surface electrode layer 4) (fig. 1, [0023] and [0034]) formed of a stack of at least: a conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) and a native metal oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) having a nanometric thickness (rear electrode 4 has thickness of 500 nm or less as disclosed in [0035]), thus conductive oxide layer of back-surface rear electrode 4 must implicitly have a nanometric thickness); 
a plurality of transparent zones (separation lines 7) ([0047]) separating at least of the two active photovoltaic zones; and 
a metal reconnection layer (conductive tape 8 that includes metal particles) ([0048]) having a contact surface S (see fig. 2) to the rear electrode (see fig. 1 and 2).

    PNG
    media_image1.png
    685
    733
    media_image1.png
    Greyscale

Tachibana further discloses that the contact surface has a length of X, which is 3-8 mm, and a pitch Y, which is 70-150 mm ([0031]). Therefore, the distance between two metal reconnection layers (conductive tape 8) is between 62-147 nm.  Accordingly, surface S5 has a total length of 8x(length X + distance between two adjacent metal layers 8) (see [0031] and fig. 2, there are 8 metal layer 8), which is 8x(62-147 mm) or 496-1176 mm.  Therefore, the ratio Ra=S/S5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61%, which is within the claimed range of 0.2%<Ra<2%.
Tachibana further discloses that the metal reconnection layer (8) has a length, for example of, 3 mm or 3000 µm ([0031]).  Therefore, the metal reconnection layer (8) must have a width of less than 2.13 µm to have the contact surface S of the metal reconnection layer to be less than 6,400 µm2.  However, instant application as originally filed fails to disclose the criticality of the for the entire range of the contact surface area.  In absence of evidence of criticality, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the length and width of the metal reconnection layer to have the surface area as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 2, Tachibana discloses the ratio Ra=S/S5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61% (see above). Therefore, claimed range of 1.6%<Ra<2% overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 5, Tachibana further discloses that the contact surface of the metal reconnection layer (8) includes a plurality of electrically interconnected patterns (grid pattern as shown in figures 1 and 2).

Regarding claim 6, Tachibana further discloses that the contact surface S between the metal reconnection layer (8) and the rear electrode (4) is rectangular in shape (see figures 1 and 2).

Regarding claim 7, Tachibana discloses a semi-transparent thin-film photovoltaic device (thin film solar cell 12) (figures 1 and 2, and [0021-0049]) comprising: 
a plurality of active photovoltaic zones (shown in figure 1), having a surface S5 (see figure 1 or 2) (see also annotated figure below), formed of: 
a transparent substrate (light-transmitting insulating substrate 1) (fig. 1 and [0023]); 
a front electrode (transparent conductive film 3) (fig. 1 and [0023]) formed of a transparent electroconductive material (such as SnO2, [0044]) arranged on the transparent substrate (1); 
an absorber (photoelectric conversion layer 3) (fig. 1 and [0023]) made up of one or more photoactive thin layers ([0044]); and 
a rear electrode (back-surface electrode layer 4) (fig. 1, [0023] and [0034]) formed of a stack of at least: a conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) and a native metal oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) having a nanometric thickness (rear electrode 4 has thickness of 500 nm or less as disclosed in [0035]), thus conductive oxide layer of back-surface rear electrode 4 must implicitly have a nanometric thickness); 
a plurality of transparent zones (separation lines 7) ([0047]) separating at least of the two active photovoltaic zones; and 
a metal reconnection layer (conductive tape 8 that includes metal particles) ([0048]) having a contact surface S (see fig. 2) to the rear electrode (see fig. 1 and 2).
Tachibana further discloses that the contact surface has a length of X, which is 3-8 mm, and a pitch Y, which is 70-150 mm ([0031]). Therefore, the distance between two metal reconnection layers (conductive tape 8) is between 62-147 nm.  Accordingly, surface S5 has a total length of 8x(length X + distance between two adjacent metal layers 8) (see [0031] and fig. 2, there are 8 metal layer 8), which is 8x(62-147 mm) or 496-1176 mm.  Therefore, the ratio Ra=S/S5 between the contact surface S of the metal reconnection layer and the surface S5 of an active photovoltaic zone is between 3/1176 to 8/496 or 0.25% to 1.61%.
Therefore, claimed range of 1.6%<Ra<2% overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Tachibana further discloses that the metal reconnection layer (8) has a length, for example of, 3 mm or 3000 µm ([0031]).  Therefore, the metal reconnection layer (8) must have a width of less than 2.13 µm to have the contact surface S of the metal reconnection layer to be less than 6,400 µm2.  However, instant application as originally filed fails to disclose the criticality of the for the entire range of the contact surface area.  In absence of evidence of criticality, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the length and width of the metal reconnection layer to have the surface area as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 10, Tachibana further discloses that the contact surface of the metal reconnection layer (8) includes a plurality of electrically interconnected patterns (grid pattern as shown in figures 1 and 2).

Regarding claim 11, Tachibana further discloses that the contact surface S between the metal reconnection layer (8) and the rear electrode (4) is rectangular in shape (see figures 1 and 2).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1) as applied to claims 1 and 7 above, and further in view of Eo et al. (US 2010/0212739 A1).
Regarding claims 3 and 8, Tachibana further discloses that the conductive metal layer (metal layer of back-surface rear electrode 4, [0034]) is made of aluminum (see example 2, [0060]), and further discloses that the native oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) is made of conductive oxide such as ZnO ([0034] and [0046]).  However, Tachibana does not explicitly disclose the conductive oxide layer is made of alumina. 
Eo is directed to a photovoltaic device wherein transparent conductive oxide that forms rear electrode (140) includes ZnO-Al2O3 ([0042] and [0040]) such that the electrode has high electrical conductivity ([0040]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the ZnO-Al2O3 as taught by Eo to form the conductive or native oxide layer of Tachibana because of its high electrical conductivity, as shown by Eo.  It is further noted that an electrode with high electrical conductivity will increase the current collection efficiency. 
Thus, Tachibana as modified by Eo discloses the native oxide layer (conductive oxide layer of back-surface rear electrode 4, [0034]) includes Al2O3 as it is made of ZnO-Al2O3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (US 2010/0163106 A1) as applied to claims 1 and 7 above, and further in view of Feng et al. (US 2013/0084670 A1).
Regarding claims 4 and 9, Tachibana further discloses that the metal reconnection layer (conductive tape 8) includes metal ([0048]).  However, Tachibana does not explicitly disclose the metal reconnection layer (8) includes aluminum. 
Feng is directed to a photovoltaic device wherein conductive tape includes aluminum ([0050]).  Thus, Feng explicitly discloses aluminum is well-known conductive material that is used to form a conductive tape that can subsequently be used in a photovoltaic device.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the aluminum as taught by Feng to form the conductive tape of Tachibana because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Response to Arguments
Applicant's arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page  of Remarks, Applicant argues that Tachibana fails to disclose the contact surface S of the metal reconnection layer to be less than 6,400 µm2.  
The Examiner respectfully disagrees.  Tachibana further discloses that the metal reconnection layer (8) has a length, for example of, 3 mm or 3000 µm ([0031]).  Therefore, the metal reconnection layer (8) must have a width of less than 2.13 µm to have the contact surface S of the metal reconnection layer to be less than 6,400 µm2.  However, instant application as originally filed fails to disclose the criticality of the for the entire range of the contact surface area.  In absence of evidence of criticality, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the length and width of the metal reconnection layer to have the surface area as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721